  Case 2:17-cv-07646-MWF-JPR Document 93 Filed 10/15/18 Page 1 of 1 Page ID #:1807




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES -- GENERAL

Case No.     CV 17-7646-MWF(JPRx)                                     Dated: October 15, 2018

Title:       Industrial Bank of Korea, et al. -v- ASI Corporation, et al.

PRESENT: HONORABLE MICHAEL W. FITZGERALD, U.S. DISTRICT JUDGE

             Rita Sanchez                                  Amy Diaz
             Courtroom Deputy                              Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFFS:                   ATTORNEYS PRESENT FOR DEFENDANTS:

             Kahn A. Scolnick                             Philip H. Lo
             Jason Kim                                    Robert I. Westerfield
                                                          Max C. Chiang

PROCEEDINGS:              SCHEDULING CONFERENCE

      Case called and counsel make their appearance. The Scheduling Conference held. The
Court will issue dates and deadlines at a later date in a separate order.

         IT IS SO ORDERED.




MINUTES FORM 90                                                         Initials of Deputy Clerk   Rs
CIVIL - GEN                                   -1-                                         :11
